OPINION OF THE COURT BY
WILDER, J.
This is an action instituted in the district court of Honolulu for the collection from defendant of personal and property taxes for the years 1904 and 1905, the complaint containing two counts, the first count being “for taxes assessed against the person and property of the defendant” for the years in question, and the second one for “personal faxes” for the same years. Defendant demurred to the complaint on the ground that each count combined separate causes of action without being separately stated. The demurrer was overruled, trial had and judgment entered for plaintiff. On appeal to the circuit court, jury being Avaived, the demurrer was again overruled, and after a trial judgment rendered for plaintiff. Defendant comes to this court on a bill of exceptions, the only one of which necessary to consider is to the overruling of the demurrer.
The claim of the defendant is that the first count, for taxes in respect of the person and in respect of the property, combines several causes of action Avithout being separately stated, which he contends is contrary to R. L., Sec. 1743. Holt v. Wong Kwai, 18 Haw. 13, Avhich held that taxes in respect of *503income and of property were distinct canses of action, is relied on to show that taxes in respect of the person and of property are also distinct causes of action, and as a consequence must be separately stated. In our opinion they need not be separately stated in the district court whether distinct causes of 'action or not. The rule that rigid forms of pleading are not required in district courts, (McKeague v. Helen, 3 Haw. 328), applies in eases on appeal from those courts where the pleadings are the same. Hawaii Mill Co. v. Andrade, 14 Haw. 500, 501.
O. B. Hememnay, Attorney General, for plaintiff.
. G. W. Ashford for defendant.
It is also contended by defendant that each count being for taxes for two years contains separate causes of action without being separately stated. There is no merit in this contention.
The exceptions are overruled.